                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  RICKEY LYNN RILEY,                                 §
           Plaintiff,                                §
                                                     §
                                                     §
  v.                                                 §      CASE NO. 6:19cv221-JDK-KNM
                                                     §
                                                     §
  TEXAS GENERAL HOSPITAL,                            §
           Defendant.                                §
                                                     §
                                                     §

                            ORDER ADOPTING REPORT AND
                          RECOMMENDATION OF THE UNITED
                             STATES MAGISTRATE JUDGE


       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On July 11, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 9), recommending that this action be dismissed without prejudice for lack of subject

matter jurisdiction. The Clerk sent the Report and Recommendation to the plaintiff by certified

mail. The Court received an acknowledgment of receipt card indicating that the Report and

Recommendation was received on July 12, 2019 (Docket No. 10). No written objections have

been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §

636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending

the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections. The


                                                 1
Court therefore reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

her conclusions to determine if they are contrary to law. See United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 916 (1989) (holding that the standard of

review is “clearly erroneous, abuse of discretion and contrary to law” if no objections to a

Magistrate Judge’s Report are filed).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. Therefore, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 9) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 9)

is ADOPTED and that the above-styled civil action be DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction. All pending motions are DENIED as MOOT.

      So ORDERED and SIGNED this 2nd            day of August, 2019.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                2
